DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/23/20, 12/31/20, and 3/24/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bobek (US 2019/0172714).
claim 1, Bobek teaches a method for reforming an amorphous carbon film as part of a deposition process thereof (See title and abstract), comprising process of: (i) depositing an amorphous carbon film on a substrate in a reaction space until a thickness of the amorphous carbon film reaches a predetermined thickness, and then stopping the deposition process ([0047], although not explicitly taught that the a-Carbon layer is deposited until a certain thickness is reached, it is obvious to stop when a predetermined thickness is reached so as to form an a-Carbon layer that conforms to desired properties); and (ii) exposing the amorphous carbon film to an Ar and/or He plasma in an atmosphere substantially devoid of hydrogen, oxygen, and nitrogen ([0056] – [0058]).
As to claim 2, Bobek doesn’t explicitly teach repeating steps (i) and (ii). However, forming a multi-layered amorphous carbon layer with better control of the doping profile/etch selectivity would have been obvious for better performance purposes, and repeating steps (i) and (ii) is a well-known method of doing that. 
As to claim 3, Bobek further teaches the predetermined thickness in process (i) is a monolayer thickness or more but 10 nm or less ([0047]).
As to claim 6, Bobek further teaches feeding Ar and/or He to the atmosphere without feeding hydrogen, oxygen, and nitrogen; and applying RF power to the atmosphere in a manner generating the Ar and/or He plasma ([0060]).
As to claim 7, Bobek further does not explicitly teach RF power is in a range of 0.06 W/cm2 to 0.96 W/cm2 per unit area of the substrate, and a duration of process (ii) is in a range of 2 seconds to 300 seconds. However, these are process parameters that must be set in order to perform a PLAD process. Thus, determining the ideal parameters would have been obvious so as to produce a doped amorphous carbon layer conforming to design specification, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re AIler, 105 USPQ 233.
As to claim 9, Bobek further teaches the substrate has a patterned recess or step on its surface on which the amorphous carbon film is deposited ([0052]).

Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2016/0314960).
As to claim 1, Cheng teaches a method for reforming an amorphous carbon film as part of a deposition process thereof, comprising process of: (i) depositing an amorphous carbon film on a substrate in a reaction space until a thickness of the amorphous carbon film reaches a predetermined thickness, and then stopping the deposition process([0043] and [0050], although not explicitly taught that the a-Carbon layer is deposited until a certain thickness is reached, it is obvious to stop when a predetermined thickness is reached so as to form an a-Carbon layer that conforms to desired properties); and (ii) exposing the amorphous carbon film to an Ar and/or He plasma in an atmosphere substantially devoid of hydrogen, oxygen, and nitrogen ([0062]).
As to claims 4 and 5, Cheng further teaches steps (i) and (ii) can be performed in the same chamber or different chambers ([0061]).
As to claim 8, Cheng further teaches process (i) is conducted by plasma- enhanced atomic layer deposition (PEALD)([0048]).

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
6/11/21